NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HUMBERTO MANUEL ZUNIGA-                         No.    15-73657
QUINONES,
                                                Agency No. A208-081-317
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 11, 2019**

Before:      WALLACE, FARRIS, and TROTT, Circuit Judges.

      Humberto Manuel Zuniga-Quinones, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

applications for cancellation of removal and voluntary departure. Our jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
is governed by 8 U.S.C. § 1252. We review de novo due process claims. Colmenar

v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We deny in part and dismiss in part the

petition for review.

      The record does not support Zuniga-Quinones’ contention that the IJ was

predisposed to deny his applications for relief or otherwise denied him a full and

fair hearing. See id. (due process claims require showing that proceedings were “so

fundamentally unfair that the alien was prevented from reasonably presenting his

case” (internal quotation marks and citation omitted)); Almaghzar v. Gonzales, 457
F.3d 915, 922 (9th Cir. 2006) (petitioner “had ample opportunity to present his

case, and the record as a whole does not suggest that the IJ did not conduct the

hearing with an open mind”).

      Absent a colorable question of law or constitutional claim, we lack

jurisdiction to review the BIA’s discretionary determinations that Zuniga-Quinones

failed to show exceptional and extremely unusual hardship to a qualifying relative,

and failed to merit voluntary departure as a matter of discretion. See Martinez-

Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir. 2005) (the court’s jurisdiction

over challenges to the agency’s discretionary hardship determination is limited to

constitutional claims or questions of law); Corro-Barragan v. Holder, 718 F.3d
1174, 1177 (9th Cir. 2013) (same for voluntary departure).

      Because our review is limited to the BIA’s order, we do not reach Zuniga-


                                         2                                    15-73657
Quinones’s contentions regarding the IJ’s denial of cancellation of removal as a

matter of discretion, the IJ’s alleged mischaracterization of his criminal history, nor

the IJ’s credibility determination. See Najmabadi v. Holder, 597 F.3d 983, 986 (9th

Cir. 2010) (review is limited to the actual grounds relied upon by the BIA);

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are

not required to decide issues unnecessary to the results they reach).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    15-73657